DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on May 9, 2022. Claims 1-3, 5-6, 10, and 13-15 are currently amended; and claims 1-20 are pending and examined below.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-5, 8, 10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leatherman, III (U.S. 2019/0260966).
	With regard to claim 1, Leatherman teaches a method comprising:
     receiving first media data including a first user media stream depicting a first user (Figs. 1-3; [0077] The front-facing camera 48 of the participant's mobile communications device 42 transmits to the instructor's personal computing or mobile communications device 18 a live image 50 of the participant 14 through the videoconferencing subsystem 62);
     receiving a first workspace media stream depicting a first physical activity scene that is proximate a first computing device of the first user ([abstract] the camera of a student's mobile communications device sends a live image of the student's paper through an image-sharing subsystem to the instructor's personal computing or mobile communications device; [0078] [0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10, allowing the instructor 10 to appear on the image (not shown) of the paper 56 on the screen of said device 42 and allowing both the instructor 10 and other students/participants with the appropriate subsystems of the invention installed on their devices to annotate said image); 
     receiving second media data including a second user media stream depicting a second user (Figs. 1-3; [0077] Likewise, yet another participant (not shown) with the appropriate subsystems of the invention installed on his or her mobile communications device (not shown) can observe the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself, so that multiple participants can observe the collaboration between the instructor 10 and the student 12 and can be visible (and audible) to the instructor 10 and to each other.  The number of such participants need not be limited); 
     receiving a second workspace media stream depicting a second physical activity scene that is proximate a second computing device of the second user ([abstract] the camera of a student's mobile communications device sends a live image of the student's paper through an image-sharing subsystem to the instructor's personal computing or mobile communications device; [0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10, allowing the instructor 10 to appear on the image (not shown) of the paper 56 on the screen of said device 42 and allowing both the instructor 10 and other students/participants with the appropriate subsystems of the invention installed on their devices to annotate said image (not shown) as described above); 
     generating a graphical virtual meeting user interface (Figs. 1-3; [0004] virtual education…virtual learning environments (VLE); [0009]; [0046] It is an object of the invention to permit a remote virtual instructor to "appear" or "write" on a student's paper with both parties using only commonly available hardware) including:
 	a first content region displaying the first user media stream depicting the first user (Fig. 1, live image 50; [0077] a live image 50 of the participant 14 through the videoconferencing subsystem 62) and the first workspace media stream depicting the first physical activity scene that is proximate the first computing device of the first user (Fig. 1, image 30; [0075] the live image 30 of the student's paper 22 is transmitted to the instructor's personal computing or mobile communications device 18 virtually through the image-sharing subsystem 76 of the invention); and 
 	a second content region displaying the second user media stream depicting the second user (Fig. 1, live image 52; [0077] Likewise, yet another participant (not shown) with the appropriate subsystems of the invention installed on his or her mobile communications device (not shown) can observe the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself) and the second workspace media stream depicting the second physical activity scene that is proximate the second computing device of the second user ([0079] the image-sharing subsystem can transmit live images of multiple students' papers to the instructor's screen for simultaneous on-screen annotation by the instructor and by fellow students/participants with whom the instructor has shared his or her screen); and 
     providing the graphical virtual meeting user interface for display (Figs. 1-3; [0052] The screen-sharing subsystem may be used to display a combination of the image of the document and the representation of said user's image and annotations to the second user at a document station remote from the virtual writing station).

With regard to claim 2, the limitations are addressed above and Leatherman teaches wherein 
 	the first content region of the graphical virtual meeting user interface ([0046] it is an object of the invention to permit a remote virtual instructor to “appear” or “write” on a student’s paper with both parties using only commonly available hardware; [0052] a virtual writing system for use in synchronous collaboration may be provided to allow a user at a “virtual writing station” to view an image of a document that may be written on with a common writing implement such as a pen or pencil at a “document station” remote from said user) depicts the first workspace media stream (Fig. 1, image 30; [0075] This image 30 becomes a virtual representation of the student's paper 22 on which the instructor 10 can virtually make visible mark(s) 32); and 
 	the first workspace media stream depicts a first tangible work created in the first physical activity scene by the first user (Fig. 1, image 30; [0075] This image 30 becomes a virtual representation of the student's paper 22 on which the instructor 10 can virtually make visible mark(s) 32).

With regard to claim 3, the limitations are addressed above and Leatherman teaches further comprising: 
 	receiving an input via an input device ([0075] This image 30 becomes a virtual representation of the student's paper 22 on which the instructor 10 can virtually make visible mark(s) 32 using an input device on his or her personal computing or mobile communications device 18 such as a mouse, a trackpad, or, preferably, a touchscreen using the annotation subsystem 82, which converts output from said input device into said visible mark(s) 32, commonly known as annotations, which appear on the screen 70 of the instructor's personal computing or mobile communications device 18) of the first computing device and the graphical virtual meeting user interface ([0076] Moreover, the annotation subsystem 82 allows not just the instructor 10 but also the participant 14 to mark the student's paper 22 by drawing annotations 46 with the touchscreen of his or her mobile communications device 42 while the image 44 of the student's paper 22 (with the annotations 45 and image 47 of the instructor 10) is displayed on said device), the input virtually annotating the first tangible work with a first annotation ([0075] This image 30 becomes a virtual representation of the student's paper 22 on which the instructor 10 can virtually make visible mark(s) 32 using an input device on his or her personal computing or mobile communications device 18 such as a mouse, a trackpad, or, preferably, a touchscreen using the annotation subsystem 82, which converts output from said input device into said visible mark(s) 32, commonly known as annotations, which appear on the screen 70 of the instructor's personal computing or mobile communications device 18; [0076] Moreover, the annotation subsystem 82 allows not just the instructor 10 but also the participant 14 to mark the student's paper 22 by drawing annotations 46 with the touchscreen of his or her mobile communications device 42 while the image 44 of the student's paper 22 (with the annotations 45 and image 47 of the instructor 10) is displayed on said device).

With regard to claim 4, the limitations are addressed above and Leatherman teaches wherein: 
 	providing the graphical virtual meeting user interface for display includes providing the graphical virtual meeting user interface for display via a display device of the second computing device of the second user (Fig. 3; [0076] Meanwhile, a participant 14 can observe (on the screen of his or her mobile communications device 42 with the videoconferencing 62, image-sharing 76, screen-sharing 78, communication-management 80, and annotation 82 subsystems of the invention installed) the image 44 of the instructor 10 and the student 12 collaborating on the paper 22 of the student 12); and 
     the method further comprises: 
 	updating the first content region to overlay a first graphical annotation element reflecting the first annotation over the first workspace media stream ([0076] Moreover, the annotation subsystem 82 allows not just the instructor 10 but also the participant 14 to mark the student's paper 22 by drawing annotations 46 with the touchscreen of his or her mobile communications device 42 while the image 44 of the student's paper 22 (with the annotations 45 and image 47 of the instructor 10) is displayed on said device.  The annotations 46 of the participant/observer 14 are sent through the annotation subsystem 82 to the screen 70 of the personal computing or mobile communications device 18 of the instructor 10 and appear as annotations 58, 60 on the displays 70, 72 of the devices 18, 26 of the users of the virtual writing station 88 and the document station 90 and on the displays of the devices of any other participants/observers (not shown)).

With regard to claim 5, the limitations are addressed above and Leatherman teaches further comprising: 
 	receiving an input via an input device of the first computing device and the graphical virtual meeting user interface ([0075] This image 30 becomes a virtual representation of the student's paper 22 on which the instructor 10 can virtually make visible mark(s) 32 using an input device on his or her personal computing or mobile communications device 18 such as a mouse, a trackpad, or, preferably, a touchscreen using the annotation subsystem 82, which converts output from said input device into said visible mark(s) 32, commonly known as annotations, which appear on the screen 70 of the instructor's personal computing or mobile communications device 18; [0076] As such, not only the instructor 10 but also any participant 14 can annotate the paper 22 of the student 12), the input instructing to augment a view of the first workspace media stream ([0075] This image 30 becomes a virtual representation of the student's paper 22 on which the instructor 10 can virtually make visible mark(s) 32 using an input device on his or her personal computing or mobile communications device 18 such as a mouse, a trackpad, or, preferably, a touchscreen using the annotation subsystem 82, which converts output from said input device into said visible mark(s) 32, commonly known as annotations, which appear on the screen 70 of the instructor's personal computing or mobile communications device 18); and 
 	updating the first content region to reflect an augmentation to the view of the first workspace media stream based on the input ([0076] The annotations 46 of the participant/observer 14 are sent through the annotation subsystem 82 to the screen 70 of the personal computing or mobile communications device 18 of the instructor 10 and appear as annotations 58, 60 on the displays 70, 72 of the devices 18, 26 of the users of the virtual writing station 88 and the document station 90 and on the displays of the devices of any other participants/observers (not shown)).

With regard to claim 8, the limitations are addressed above and Leatherman teaches wherein providing the graphical virtual meeting user interface for display (Figs. 1-3; [0004] virtual education…virtual learning environments (VLE); [0009]; [0046] It is an object of the invention to permit a remote virtual instructor to "appear" or "write" on a student's paper with both parties using only commonly available hardware) further comprises: 
 	providing a first instance of the graphical virtual meeting user interface for display to the first user via a display of the first computing device (Figs. 1-3; [0072] Referring now to the invention in more detail, in FIGS. 1-3 there are shown an instructor 10 and a student 12 engaged in interactive virtual collaboration on the student's paper 22 using the present invention in a preferred embodiment, with another participant 14 observing the interaction. In this embodiment the instructor 10, the student 12, and the participant 14 are not necessarily located in the same room or place); and 
 	providing a second instance of the graphical virtual meeting user interface for display to the second user via a display of the second computing device (Figs. 1-3; [0072] Referring now to the invention in more detail, in FIGS. 1-3 there are shown an instructor 10 and a student 12 engaged in interactive virtual collaboration on the student's paper 22 using the present invention in a preferred embodiment, with another participant 14 observing the interaction. In this embodiment the instructor 10, the student 12, and the participant 14 are not necessarily located in the same room or place).

With regard to claim 10, Leatherman teaches a method comprising:
 	receiving a plurality of workspace media streams from a plurality of computing devices, each of the workspace media streams depicting a corresponding physical activity scene ([0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10); 
 	receiving a plurality of user media streams from the plurality computing devices (Fig. 1, live image 50; [0077] the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself, so that multiple participants can observe the collaboration between the instructor 10 and the student 12 and can be visible (and audible) to the instructor 10 and to each other), each of the user media streams depicting a corresponding user ([0077] the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself, so that multiple participants can observe the collaboration between the instructor 10 and the student 12 and can be visible (and audible) to the instructor 10 and to each other; [0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10, allowing the instructor 10 to appear on the image (not shown) of the paper 56 on the screen of said device 42 and allowing both the instructor 10 and other students/participants with the appropriate subsystems of the invention installed on their devices to annotate said image (not shown) as described above);
 	generating a plurality of graphical user interface instances; each instance of the plurality of graphical user interface instances depicting a workspace media streams depicting a corresponding user from the plurality of workspace media streams received from the plurality of computing devices (Figs. 1-3; [0052] The screen-sharing subsystem may be used to display a combination of the image of the document and the representation of said user's image and annotations to the second user at a document station remote from the virtual writing station; [0072] Referring now to the invention in more detail, in FIGS. 1-3 there are shown an instructor 10 and a student 12 engaged in interactive virtual collaboration on the student's paper 22 using the present invention in a preferred embodiment, with another participant 14 observing the interaction. In this embodiment the instructor 10, the student 12, and the participant 14 are not necessarily located in the same room or place) and a user media stream depicting a corresponding user from the plurality of user media streams from the plurality of computing devices ([0077] the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself, so that multiple participants can observe the collaboration between the instructor 10 and the student 12 and can be visible (and audible) to the instructor 10 and to each other; [0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10, allowing the instructor 10 to appear on the image (not shown) of the paper 56 on the screen of said device 42 and allowing both the instructor 10 and other students/participants with the appropriate subsystems of the invention installed on their devices to annotate said image (not shown) as described above); and 
 	providing the plurality of graphical user interface instances for display via the plurality of computing devices, respectively (Figs. 1-3; [0052] The screen-sharing subsystem may be used to display a combination of the image of the document and the representation of said user's image and annotations to the second user at a document station remote from the virtual writing station; [0072] Referring now to the invention in more detail, in FIGS. 1-3 there are shown an instructor 10 and a student 12 engaged in interactive virtual collaboration on the student's paper 22 using the present invention in a preferred embodiment, with another participant 14 observing the interaction. In this embodiment the instructor 10, the student 12, and the participant 14 are not necessarily located in the same room or place).

With regard to claim 13, the limitations are addressed above and Leatherman teaches wherein each graphical user interface instance of the plurality of graphical user interface ([0077] Likewise, yet another participant (not shown) with the appropriate subsystems of the invention installed on his or her mobile communications device (not shown) can observe the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself) is selectable and responsive to being selected displays an interaction area ([0085] to allow an instructor to interact at the same time with the physical media of more than one student, as in a group or classroom setting, with multiple students' papers able simultaneously to be viewed and annotated by the instructor and fellow students; [0086] a system for interactive online collaboration that allows an instructor to appear and write virtually on at least one student's book, paper, or other physical medium, regardless of where the instructor and the student(s) are located, as if the instructor were sitting with the student(s) at the same table or were otherwise collaborating with the student(s) on the same physical medium in the same physical classroom, and allows fellow students to see and annotate each other's papers virtually, with all participants (instructors, students, and observers) also able to see and hear each other in real time).

With regard to claim 14, Leatherman teaches a virtual classroom system ([abstract] the camera of a student's mobile communications device sends a live image of the student's paper through an image-sharing subsystem to the instructor's personal computing or mobile communications device; [0009] "Virtual" is used in that broader way to describe a course that is taught not in a classroom face-to-face but through a substitute mode that can conceptually be associated "virtually" with classroom teaching, which means that people do not have to go to the physical classroom to learn) comprising: 
       a stand ([0037] said pen and sensor together constituting a stand-alone interactive whiteboard system; [0074] a stand 28 that positions the mobile communications device 26) configured to position a first computing device ([abstract] the camera of a student's mobile communications device sends a live image of the student's paper through an image-sharing subsystem to the instructor's personal computing or mobile communications device) having one or more processors ([0038] cutting-edge processors); 
      a first video capture device of the first computing device ([0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10), the first video capture device being configured to capture a first user media stream depicting a first user ([0077] The front-facing camera 48 of the participant's mobile communications device 42 transmits to the instructor's personal computing or mobile communications device 18 a live image 50 of the participant 14 through the videoconferencing subsystem 62);
     a second video capture device of the first computing device (Fig. 4, virtual writing station 88 and document station 90; [0073] document station 90…the virtual writing station 88), the second video capture device being configured to capture a first workspace media stream depicting a first physical activity scene that is proximate the first computing device of the first user ([0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10); 
      a communication unit configured to receive second media data via a network ([0071] both stations may be configured to allow online interactive collaboration and connected by a communications link (for example, a LAN, WLAN, point-to-point, or Internet communications link)), the second media data including a second user media stream depicting a second user ([0077] Likewise, yet another participant (not shown) with the appropriate subsystems of the invention installed on his or her mobile communications device (not shown) can observe the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself) and a second workspace media stream depicting a second physical activity scene that is proximate a second computing device of the second user ([0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10);
     an activity application configured to generate a graphical virtual meeting user interface (Figs.1-3; [0052] The screen-sharing subsystem may be used to display a combination of the image of the document and the representation of said user's image and annotations to the second user at a document station remote from the virtual writing station) including: 
 	a first content region displaying the first user media stream depicting the first user (Fig. 1, live image 50; [0077] a live image 50 of the participant 14 through the videoconferencing subsystem 62) and the first workspace media stream depicting the first physical activity scene that is proximate the first computing device of the first user (Fig. 1, image 30; [0075] the live image 30 of the student's paper 22); and 
 	a second content region displaying the second user media stream depicting the second user (Fig. 1, live image 52; [0077] Likewise, yet another participant (not shown) with the appropriate subsystems of the invention installed on his or her mobile communications device (not shown) can observe the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62, can transmit to the others' personal computing or mobile communications devices 18, 26, 42 a live image 52 (and live sound) of himself or herself ) and the second workspace media stream depicting the second physical activity scene that is proximate the second computing device of the second user ([0079] the image-sharing subsystem can transmit live images of multiple students' papers to the instructor's screen for simultaneous on-screen annotation by the instructor and by fellow students/participants with whom the instructor has shared his or her screen); and 
     a display configured to display the graphical virtual meeting user interface (Figs. 1-3; [0052] The screen-sharing subsystem may be used to display a combination of the image of the document and the representation of said user's image and annotations to the second user at a document station remote from the virtual writing station).

With regard to claim 15, the system claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the system claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the system claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the system claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the system claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.




 	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman, III (U.S. 2019/0260966) in view of Gök (U.S. 2018/0033326).
With regard to claim 6, the limitations are addressed above. However, Leatherman does not specifically teach:  
- 	receiving an instruction to switch the first workspace media stream to the second workspace media stream; and 
- 	updating the first content region of the graphical virtual meeting user interface to depict the second workspace media stream
Gök teaches a system for exchanging information consisting of a display, a camera, a spacer, and a communication device connected to the display and camera [abstract]. Gök also teaches receiving an instruction to switch the first workspace media stream to the second workspace media stream ([0119] In each of the stations the first display region 63a is divided into a plurality of parts and/or comprises a plurality of windows, which each monitor displays images recorded by the cameras of the other stations, while the smaller display region 63b, for example, displays the image recorded by the camera of its own respective station. As explained in the general description, it is possible to hide the second display region 63b, for example, wherein e.g. the first display area 63a then occupies the entire display surface); and updating the first content region of the graphical virtual meeting user interface (Fig. 2, display 52) to depict the second workspace media stream ([0092] In a system with a plurality of users, each station can also be designed to display the images recorded by the cameras of all or a selection of other stations in their respective first display region, e.g. in each case in one window or in sub-windows according to the number of stations. A station can also be designed to display the image from the camera of another desired station in the display or its first display region in enlarged form, e.g. in full-screen format; [0119] In each of the stations the first display region 63a is divided into a plurality of parts and/or comprises a plurality of windows, which each monitor displays images recorded by the cameras of the other stations, while the smaller display region 63b, for example, displays the image recorded by the camera of its own respective station. As explained in the general description, it is possible to hide the second display region 63b, for example, wherein e.g. the first display area 63a then occupies the entire display surface). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Leatherman, to have exchanged information between spatially separated users as taught by Gök, to have achieved a convenient system and method of using virtually live interactive distance learning.

With regard to claim 11, the limitations are addressed above. However, Leatherman does not specifically teach:  
- 	receiving a selection of a workspace media stream from the plurality of workspace media streams; and 
- 	causing the selected workspace media stream from the plurality of workspace media streams to be displayed in each of the graphical user interface instances providing for display via the plurality of computing devices
Gök teaches a system for exchanging information consisting of a display, a camera, a spacer, and a communication device connected to the display and camera [abstract]. Gök also teaches receiving a selection of a workspace media stream from the plurality of workspace media streams ([0119] In each of the stations the first display region 63a is divided into a plurality of parts and/or comprises a plurality of windows, which each monitor displays images recorded by the cameras of the other stations, while the smaller display region 63b, for example, displays the image recorded by the camera of its own respective station. As explained in the general description, it is possible to hide the second display region 63b, for example, wherein e.g. the first display area 63a then occupies the entire display surface); and causing the selected workspace media stream from the plurality of workspace media streams to be displayed in each of the graphical user interface instances providing for display via the plurality of computing devices ([0092] In a system with a plurality of users, each station can also be designed to display the images recorded by the cameras of all or a selection of other stations in their respective first display region, e.g. in each case in one window or in sub-windows according to the number of stations. A station can also be designed to display the image from the camera of another desired station in the display or its first display region in enlarged form, e.g. in full-screen format; [0119] In each of the stations the first display region 63a is divided into a plurality of parts and/or comprises a plurality of windows, which each monitor displays images recorded by the cameras of the other stations, while the smaller display region 63b, for example, displays the image recorded by the camera of its own respective station. As explained in the general description, it is possible to hide the second display region 63b, for example, wherein e.g. the first display area 63a then occupies the entire display surface). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Leatherman, to have exchanged information between spatially separated users as taught by Gök, to have achieved a convenient system and method of using virtually live interactive distance learning.





 	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman, III (U.S. 2019/0260966) in view of Narayanaswamy (U.S. 2011/0149811).
With regard to claim 7, the limitations are addressed above and Leatherman teaches receiving a request to initiate a communication session representing a virtual meeting ([0052] A virtual writing system for use in synchronous collaboration may be provided to allow a user at a "virtual writing station" to view an image of a document that may be written on with a common writing implement such as a pen or pencil at a "document station" remote from said user, who may write virtually on the document by using the system's annotation subsystem; [0072] Referring now to the invention in more detail, in FIGS. 1-3 there are shown an instructor 10 and a student 12 engaged in interactive virtual collaboration on the student's paper 22; [0075] the live image 30 of the student's paper 22 is transmitted to the instructor's personal computing or mobile communications device 18 virtually through the image-sharing subsystem 76 of the invention. This image 30 becomes a virtual representation of the student's paper 22 on which the instructor 10 can virtually make visible mark(s) 32 using an input device on his or her personal computing or mobile communications device 18) and determining a set of users (Figs. 1-3; [abstract] the camera of a student's mobile communications device sends a live image of the student's paper through an image-sharing subsystem to the instructor's personal computing or mobile communications device; [0044] It is an object of the invention to eliminate the need for an e-canvas for the student to write on in order to transmit images of his or her writing to an instructor and/or classmates). However, Leatherman does not specifically teach:  
- 	sending a notification to one or more user of the set of users of the request to initiate the communication session, the set of users including the first user and the second user; and
- 	receiving the first media data and the second media data responsive to sending the notification to each of the first user and the second user
Narayanaswamy teaches a system and method of meeting and conferencing systems configured provide a web-accessible virtual meeting interface [abstract]. Narayanaswamy also teaches sending a notification to one or more user of the set of users of the request to initiate the communication session, the set of users including the first user and the second user ([0064] Meeting participants can be notified of the meeting details 208.  The notification can be implemented using, for instance, email, SMS, MMS, a calendar invite and/or a voice mail message.  When the meeting start time arrives and/or the meeting organizer indicates that the meeting should start, participants 224, 226, 228, 230, 232 are connected to one another using the virtual meeting solution); and receiving the first media data and the second media data responsive to sending the notification to each of the first user and the second user ([0064] The participants can join the meeting by actively calling in to a telephone number (or IP address for VoIP connections) 220, 222 or can be called by the virtual meeting solution). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Leatherman, to have conferencing and meeting mechanisms as taught by Narayanaswamy, to have achieved conferencing and meeting mechanisms for facilitating meetings conducted using data shared over the Internet.

With regard to claim 19, the system claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.





 	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman, III (U.S. 2019/0260966) in view of Rochford on Demand, “Zoom Classroom Tools & Breakout Rooms Tutorial”, youtube video, 29.03.2020. Retrieved on 04.08.2021. Retrieved from URL:https://www.youtube.com/watch?v=uWq338fAFGk entire document
With regard to claim 9, the limitations are addressed above. However, Leatherman does not specifically teach: 
- 	initiating a breakout session between the first computing device and the second computing device, the breakout session including a display of the first user media stream, the second user media stream, and an instruction from the second computing device
Rochford teaches a YouTube video on zoom classroom tools and breakout rooms tutorial (see video). Rochford also teaches initiating a breakout session between the first computing device and the second computing device, the breakout session including a display of the first user media stream, the second user media stream, and an instruction from the second computing device (see video, the students enter breakout sessions with teacher instructing from her screen). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Leatherman, to have the zoom video tutorial as taught by Rochford, to have achieved a system and method of educational technology in the technical field of live interactive distance learning.

With regard to claim 12, the method claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.



Response to Arguments
 	Applicant's arguments filed 5-9-2022 have been fully considered but they are not persuasive. In the remarks, Applicant teaches that Leatherman fails to disclose the limitations of the claim, particularly “receiving first media data including a first user media stream…, receiving a first workspace media stream, …, receiving second media data including a second user media stream, …, receiving a second workspace media stream…”. 

	In the remarks, Applicant discloses that the Leatherman reference does not teach the limitations of the claims. Particularly, Applicant discloses that Leatherman does not teach “receiving first media data including a first user media stream…, receiving a first workspace media stream, …, receiving second media data including a second user media stream, …, receiving a second workspace media stream…”. Leatherman teaches a camera of a student’s mobile communications device sending a live image of the student’s paper through an image sharing subsystem to the instructor’s personal computing device [abstract]. Leatherman teaches a screen-sharing subsystem (Fig.1; [abstract]) having a front-facing camera 48 of the participant’s mobile communications device transmitting to the instructor’s personal computing device ([0077] Likewise, yet another participant (not shown) with the appropriate subsystems of the invention installed on his or her mobile communications device (not shown) can observe the interactions between the instructor 10, the student 12, and the participant 14 and, using the videoconferencing subsystem 62) a live image of the participant through the videoconferencing subsystem [0077]. The screen-sharing subsystem shows a first user media stream which provides an array of educational tools such as e-learning, instructional technology, information and communications technology (ICT) in education, EdTech, learning technology, multimedia learning, technology-enhanced learning (TEL), computer-based instruction (CBI), computer managed instruction, computer-based training (CBT), computer-assisted instruction or computer-aided instruction (CAI), internet-based training (IBT), flexible learning, web-based training (WBT), online education, virtual education, personal learning environments, networked learning, and virtual learning environments (VLE) ([0003] - [0004]). Leatherman teaches a first workspace media stream in which the camera of a student’s mobile communications device sends a live image of the student’s paper through an image sharing system to the instructor’s personal computing device as shown in Figure 1-3 showing the participant 14 which has a stand 54 to which he or she can lay their mobile communications device 42 to transmit a live image of his or her paper to the instructor 10 ([abstract] the camera of a student's mobile communications device sends a live image of the student's paper through an image-sharing subsystem to the instructor's personal computing or mobile communications device; [0078] [0078] Each participant 14 has a stand 54 above his or her paper 56 on which he or she can lay his or her mobile communications device 42 to transmit a live image (not shown) of his or her paper 56 to the instructor 10, allowing the instructor 10 to appear on the image (not shown) of the paper 56 on the screen of said device 42 and allowing both the instructor 10 and other students/participants with the appropriate subsystems of the invention installed on their devices to annotate said image). The student or participant 10, is obviously transmitting to an instructor 10 showing a second media data including a second media stream. The content region shows that of a virtual education being presented to a remote virtual instructor to appear or write on a student’s paper with both parties (Figs. 1-3; [0004] virtual education…virtual learning environments (VLE); [0009]; [0046] It is an object of the invention to permit a remote virtual instructor to "appear" or "write" on a student's paper with both parties using only commonly available hardware; [0052] The screen-sharing subsystem may be used to display a combination of the image of the document and the representation of said user's image and annotations to the second user at a document station remote from the virtual writing station). Furthermore, Leatherman states that multiple students can share images of their papers with an instructor as well as with each other at once and further that all the students and instructor can simultaneously see annotations made by the instructor and by each other [0079]. Leatherman goes on to say that the system is not limited to one instructor annotating one student’s paper at a time, and further that the system can transmit live images of multiple students’ papers to the instructor’s screen for simultaneous on-screen annotation by the instructor and by students/participants with whom the instructor has shared his or her screen [0079]. As such, the system taught by Leatherman shows that the videoconferencing subsystem can be shared with multiple students simultaneously. Additionally, the Gök reference teaches a system for exchanging information containing a first and second station, each having a display, a camera, a space, and a communication device connected to the display and camera [abstract]. Gök also teaches receiving an instruction to switch the first workspace media stream to the second workspace media stream ([0119] In each of the stations the first display region 63a is divided into a plurality of parts and/or comprises a plurality of windows, which each monitor displays images recorded by the cameras of the other stations, while the smaller display region 63b, for example, displays the image recorded by the camera of its own respective station. As explained in the general description, it is possible to hide the second display region 63b, for example, wherein e.g. the first display area 63a then occupies the entire display surface); and updating the first content region of the graphical virtual meeting user interface (Fig. 2, display 52) to depict the second workspace media stream ([0092] In a system with a plurality of users, each station can also be designed to display the images recorded by the cameras of all or a selection of other stations in their respective first display region, e.g. in each case in one window or in sub-windows according to the number of stations. A station can also be designed to display the image from the camera of another desired station in the display or its first display region in enlarged form, e.g. in full-screen format; [0119] In each of the stations the first display region 63a is divided into a plurality of parts and/or comprises a plurality of windows, which each monitor displays images recorded by the cameras of the other stations, while the smaller display region 63b, for example, displays the image recorded by the camera of its own respective station. As explained in the general description, it is possible to hide the second display region 63b, for example, wherein e.g. the first display area 63a then occupies the entire display surface). As such, Examiner asserts that the references in the action sufficiently teach the limitations of the claims.




Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171